EXHIBIT 10.1 AMENDED AND RESTATED JOINT VENTURE OPERATING AGREEMENT by and among CATERPILLAR INC., NAVISTAR, INC. and NC2 GLOBAL LLC Dated as of September9,2009 TABLE OF CONTENTS 1. GENERAL Definitions Effective Date Formation of the Company Offices Term of Existence Related Agreements Registered Office/Agent 2. BUSINESS Business Generally Business Plans Operations in Core ROW Countries, Legacy Countries, and other Non-Core ROW Countries Formation of Subsidiaries Modifications to Structure 3. CAPITAL STRUCTURE; FINANCING; DISTRIBUTION POLICY Initial Contributions; Percentage Interests Additional Contributions and Funding 4. MEMBERS No Management by Members Limited Liability Withdrawal or Resignation Meetings Proxies Action by Members without a Meeting Waiver of Notice Actions Requiring Unanimous Member Consent Other Activities Deficit Upon Liquidation Company Property; Membership Interests 5. BOARD OF REPRESENTATIVES Board Chairman Required Vote Term and Removal; Resignation of Representatives Vacancies Authority of the Representatives No Reimbursement for Expenses or Compensation Meetings Action by Written Consent Waiver of Notice Committees Limitation of Liability of Representatives Actions Requiring Majority Consent of Board Indemnification of Representatives, Officers, Employees and Other Agents Control of Certain Legal Proceedings 6. OFFICERS Qualifications Nomination and Appointment President Chief Financial Officer Vice Presidents Secretary Treasurer Other Officers Compensation; Reimbursement of Expenses General Counsel 7. SECONDED PERSONNEL AND EMPLOYEES Initial Staffing Plan Seconded Personnel Employees Compensation Management Positions Labor and Union Issues Non-Hire 8. PRODUCTS AND SERVICES SOLD BY MEMBERS TO THE COMPANY Generally Certain Principles 9. JV TRUCK MODELS; MANUFACTURE AND ASSEMBLY OF JV TRUCKS JV Truck Models Manufacture of JV Trucks by Navistar Establishment of JV Truck Assembly Facility JV Truck Components Sales of Certain Medium Duty Trucks and Heavy Duty Trucks in North America JV TRUCK REPLACEMENT PARTS Generally Organization and Management Purchase and Distribution of JV Truck Replacement Parts Remanufacturing Services Allocation of JV Truck Replacement Parts Sold by the Company Allocation of JV Truck Components and JV Truck Replacement Parts that are Sourced by the Company from a Member DISTRIBUTION AND SALES; JV DEALERS Truck Sales Branding Strategy; Selection of JV Truck Models Selection of JV Dealers; Agreements with JV Dealers Marketing, Sales, and Dealer Support and Administrative Services Product Support Responsibilities Financing SERVICE Certification as Service Providers Training of JV Dealers Service Campaigns and Guidelines for Repair Service Publications and Technical Information WARRANTY Generally Sales by the Members to the Company Legacy Warranties Goodwill Policy Warranty Administration Extended Warranty or Service Coverage INTELLECTUAL PROPERTY RIGHTS Members’ Intellectual Property Licenses Members’ Background Intellectual Property Company Intellectual Property R&D; Development Third Party Infringement Claims Post-Termination Ownership of Certain Intellectual Property NON-COMPETITION COVENANTS Business Contracts Restricting the Company Certain Exceptions to Non-Competition Covenants Acquisition of Publicly-Traded Securities Member Acquisition Additional Agreements INDEMNIFICATION FOR DEALER LIABILITY Dealer Liability Indemnities Indemnification Procedures Liability Insurance REPRESENTATIONS AND WARRANTIES Representations and Warranties of Members Survival of Warranties CAPITAL ACCOUNTS; DISTRIBUTIONS; TAX MATTERS; RECORDS Capital Account Maintenance Capital Account Balances Allocation of Profits and Losses Distributions Regulatory Allocations Section704(c) of the Code; Other Tax Allocation Rules Allocation of Nonrecourse Liabilities Partnership Treatment Tax Return Tax Matters Partner; Tax Elections Accounting Records Reports Other Tax Information Sarbanes-Oxley Act; Internal Controls Tax Decisions by the Members TRANSFER OF MEMBERSHIP INTERESTS Restriction on Transfers Permitted Transfers to Subsidiaries Absolute Prohibitions on Transfers DISPUTES AND DEADLOCKS TERM; TERMINATION; DISTRIBUTIONS ON TERMINATION Term Termination Dissolution and Liquidation Proceeds in Liquidation Distribution of Assets on Dissolution of the Company Buy-Out Interest Option and Buy/Sell Option Post-Termination Commercial Arrangements Additional Rights CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS Treatment of Confidential Information Permitted Disclosures Disclosure Pursuant to Applicable Law Survival of Confidentiality Obligations Non-Disclosure of Agreement; Publicity No License MISCELLANEOUS Disclaimer Limitation of Damages Expenses Force Majeure Survival Further Actions and Assurances Good Faith Reliance on Terms of Agreement Counterparts Entire Agreement Succession and Assignment Amendments and Waiver Applicable Law Venue WAIVER OF JURY TRIAL Specific Performance Determination of Fair Market Value Remedies Cumulative Severability No Third Party Beneficiaries Construction Headings Notices Partition Incorporation of Exhibits DEFINITIONS EXHIBITS Exhibit A Certificate of Formation Exhibit B Navistar Legacy Profit Amount Calculation and Indexing Methodology SCHEDULES Schedule 2.3.5 Legacy Countries Schedule 3.1.2 Percentage Interest of each Member Schedule 15.3.3.2 Existing Arrangements for Sales of Engine Parts AMENDED AND RESTATED JOINT VENTURE OPERATING AGREEMENT This Amended and Restated Joint Venture Operating Agreement (this “Agreement”) is entered into as of September9,2009 (the “Effective Date”), by and among Caterpillar
